DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US# 2020/0100297 hereinafter referred to as Agiwal).

	RE Claim 1, Agiwal discloses a method comprising: 
	receiving, by a wireless device from a base station, one or more radio resource control (RRC) messages indicating random access resources (See Agiwal [0008], [0017] – UE receiving RRC messages indicating RACH resources from base station), the random access resources comprising: 
	two-step random access resources of an uplink bandwidth part (UL BWP) (See Agiwal [0100] – random access process can be two step procedure of UL BWP); and 
	four-step random access resources of the UL BWP (See Agiwal [0100] – random access process can be four step procedure of UL BWP); 
	determining that the two-step random access resources comprise contention-free two- step random access resources (See Agiwal [0015], [0141] – contention-free two step random access procedure); 
	selecting, based on the determining and from among a two-step random access type and a four-step random access type, the two-step random access type (See Agiwal [0106] – selecting two step random access type based on RSRP threshold); and 
	transmitting, based on the two-step random access type, a preamble to the base station using the two-step random access resources (See Agiwal [0112] – using two step procedure, transmitting preamble).

	RE Claim 2, Agiwal discloses a method, as set forth in claim 1 above, wherein the one or more RRC messages further indicate a threshold for a received signal strength of at least one downlink reference signal (See Agiwal [0101] – receiving RSRP threshold).

Claim 3, Agiwal discloses a method, as set forth in claim 2 above, wherein the selecting is further based on the received signal strength of the at least one downlink reference signal being below or equal to the threshold (See Agiwal FIG 10 – RSRP <= threshold & Msg3 TTI bundling is not supported (1030 – NO) -> perform 2 step RA procedure 1050).

	RE Claim 4, Agiwal discloses a method, as set forth in claim 1 above, wherein the UL BWP is an active UL BWP of a cell (See Agiwal [0075] – active UL BWP).

	RE Claim 5, Agiwal discloses a method, as set forth in claim 1 above, further comprising initiating a random access procedure on the UL BWP of a cell (See Agiwal [0100] – RA procedure initiated on BWP).

	RE Claim 6, Agiwal discloses a method, as set forth in claim 1 above, further comprising selecting a downlink reference signal at least based on the two-step random access resources  (See Agiwal [0098] – reference signal selected from 2 step resources), wherein the preamble is associated with the downlink reference signal (See Agiwal [0098] – preamble associated with selected reference signal).

	RE Claim 7, Agiwal discloses a method, as set forth in claim 6 above, wherein the two-step random access resources comprise: 
	at least one random access channel occasion, corresponding to the downlink reference signal, for the transmitting the preamble (See Agiwal [0064]); and 
See Agiwal [0014]-[0015] – in 2 step RA, RAR includes UL grant and conveys preamble).

	RE Claim 8, Agiwal discloses a method, as set forth in claim 7 above, further comprising transmitting at least one transport block to the base station using the at least one uplink grant (See Agiwal [0014]-[0015] – transmitting on UL based on UL grant).

	RE Claim 9, Agiwal discloses a method, as set forth in claim 1 above, wherein the two-step random access resources of the UL BWP further comprise contention-based two-step random access resources (See Agiwal [0059] – contention-based 2 step RA).

	RE Claim 11, Agiwal discloses a wireless device comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
	receive, from a base device, one or more radio resource control (RRC) messages indicating random access resources (See Agiwal [0008], [0017] – UE receiving RRC messages indicating RACH resources from base station), the random access resources comprising: 
See Agiwal [0100] – random access process can be two step procedure of UL BWP); and 
	four-step random access resources of the UL BWP (See Agiwal [0100] – random access process can be four step procedure of UL BWP); 
	determine that the two-step random access resources comprise contention-free two- step random access resources (See Agiwal [0015], [0141] – contention-free two step random access procedure); 
	select, based on the determining and from among a two-step random access type and a four-step random access type, the two-step random access type (See Agiwal [0106] – selecting two step random access type based on RSRP threshold); and 
	transmit, based on the two-step random access type, a preamble to the base station using the two-step random access resources (See Agiwal [0112] – using two step procedure, transmitting preamble).

	RE Claim 12, Agiwal discloses a wireless device, as set forth in claim 11 above, wherein the one or more RRC messages further indicate a threshold for a received signal strength of at least one downlink reference signal (See Agiwal [0101] – receiving RSRP threshold).

	RE Claim 13, Agiwal discloses a wireless device, as set forth in claim 12 above, wherein the selecting is further based on the received signal strength of the at least one See Agiwal FIG 10 – RSRP <= threshold & Msg3 TTI bundling is not supported (1030 – NO) -> perform 2 step RA procedure 1050).

	RE Claim 14, Agiwal discloses a wireless device, as set forth in claim 11 above, wherein the UL BWP is an active UL BWP of a cell (See Agiwal [0075] – active UL BWP).

	RE Claim 15, Agiwal discloses a wireless device, as set forth in claim 11 above, further comprising initiating a random access procedure on the UL BWP of a cell (See Agiwal [0100] – RA procedure initiated on BWP).

	RE Claim 16, Agiwal discloses a wireless device, as set forth in claim 11 above, further comprising selecting a downlink reference signal at least based on the two-step random access resources  (See Agiwal [0098] – reference signal selected from 2 step resources), wherein the preamble is associated with the downlink reference signal (See Agiwal [0098] – preamble associated with selected reference signal).

	RE Claim 17, Agiwal discloses a wireless device, as set forth in claim 16 above, wherein the two-step random access resources comprise: 
	at least one random access channel occasion, corresponding to the downlink reference signal, for the transmitting the preamble (See Agiwal [0064]); and 
See Agiwal [0014]-[0015] – in 2 step RA, RAR includes UL grant and conveys preamble).

	RE Claim 18, Agiwal discloses a wireless device, as set forth in claim 17 above, further comprising transmitting at least one transport block to the base station using the at least one uplink grant (See Agiwal [0014]-[0015] – transmitting on UL based on UL grant).

	RE Claim 19, Agiwal discloses a wireless device, as set forth in claim 11 above, wherein the two-step random access resources of the UL BWP further comprise contention-based two-step random access resources (See Agiwal [0059] – contention-based 2 step RA).

	RE Claim 20, Agiwal discloses a system comprising:
	A base station comprising one or more first processors and first memory storing instructions that, when executed by the one or more first processors, cause the base station to: 
	transmit, to a wireless device, one or more radio resource control (RRC) messages indicating random access resources (See Agiwal [0008], [0017] – UE receiving RRC messages indicating RACH resources from base station), the random access resources comprising: 
See Agiwal [0100] – random access process can be two step procedure of UL BWP), wherein the two-step random access resources comprise contentionfree two-step random access resources (See Agiwal [0015], [0141] – contention-free two step random access procedure); and 
	four-step random access resources of the UL BWP (See Agiwal [0100] – random access process can be four step procedure of UL BWP); 
	receive a preamble using the two-step random access resources (See Agiwal [0112] – using two step procedure, transmitting preamble); and
	the wireless device comprising one or more second processors and second memory storing instructions that, when executed by the one or more second processors, cause the wireless device to:
	receive the one or more RRC messages (See Agiwal [0008], [0017] – UE receiving RRC messages indicating RACH resources from base station);
	determine that the two-step random access resources comprise contention-free two- step random access resources (See Agiwal [0015], [0141] – contention-free two step random access procedure);
	select, based on the determining and from among a two-step random access type and a four-step random access type, the two-step random access type (See Agiwal [0106] – selecting two step random access type based on RSRP threshold); and 
	transmit, based on the two-step random access type, a preamble to the base station (See Agiwal [0112] – using two step procedure, transmitting preamble).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US# 2020/0100297 hereinafter referred to as Agiwal) in view of Liu (US# 2019/0380071).

	RE Claim 10, Agiwal discloses a method, as set forth in claim 1 above. Agiwal does not specifically disclose wherein the one or more RRC messages further indicate a reconfiguration with synchronization for a handover of the wireless device.
	However, Liu teaches of wherein the one or more RRC messages further indicate a reconfiguration with synchronization for a handover of the wireless device (See Liu [0072], [0076] – in 2-step RA procedure: For a handover scenario, the random access information is an RRC handover completion message generated by an RRC layer, at this time a UE needs to establish uplink synchronization with a new cell after handover. For a connection reestablishment scenario, the random access information is an RRC connection reestablishment request so that the terminal device reestablishes a wireless connection after a Radio Link Failure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless random access procedure selection system, as disclosed in Agiwal, wherein the one or more RRC messages further indicate a reconfiguration with synchronization for a handover of the wireless device, as taught in Liu. One is motivated as such in order to provide support for flexibly selecting between 2-step and 4-step RA procedures (See Liu Background; Summary).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477